— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Coppola, J.), dated May 27, 1981, which, after a hearing, dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner was convicted on May 23, 1972 of murder and robbery in the first degree in New York County, after a jury trial. The judgment of conviction was thereafter affirmed by the Appellate Division, First Department (People v Small, 43 AD2d 816). Petitioner now claims that at the time of his appeal he was not provided with the transcribed minutes of certain pretrial proceedings which allegedly establish that he was denied his right to a speedy trial, and he seeks in this proceeding to have those minutes provided. He also indicates that the speedy trial issue was not raised on the appeal from his conviction. The petition was properly dismissed. The writ of habeas corpus may not be used to review claimed errors already considered on an earlier appeal, nor to review issues which could have or should have been raised at that time (see People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901). Mangano, J. P., Bracken, Brown and Boyers, JJ., concur.